 
EXHIBIT 10.2


Compensation of Outside Directors


In connection with a reduction in compensation payable to certain of the
Company’s employees, including its executive officers, at a meeting held on
January 7, 2009, the Board of Directors of the Company approved a reduction of
10% to the cash compensation of its non-employee directors effective as of
January 19, 2009. Consequently, effective January 19, 2009 until the elimination
of the salary reduction for employees, the cash compensation payable to the
outside directors will be as follows:


 * the amount of the per meeting fee for in-person Board of Directors meetings
   will be $1,440;
 * the amount of the per meeting fee for in-person Committee meetings will be
   $1,080;
 * the amount of the per meeting fee payable for telephonic meetings of the
   Board of Directors or a Committee lasting one hour or less is fixed at 50% of
   the per meeting for a Board of Directors or Committee meeting, as applicable;
   and
 * the amount of the compensation payable to the members of any Special
   Committee, if and when such a Committee is needed, will be $4,500 per month
   for the Special Committee Chairman, $2,250 per month for the Special
   Committee Vice-Chairman, and $1,800 per meeting for all members of the
   Special Committee. The additional compensation will be discontinued when any
   Special Committee project is suspended or concluded.

In addition, in the event that the compensation reduction is still in effect on
March 1, 2009, which is the commencement of the Company’s fiscal 2010 and the
time at which the annual cash retainers are paid to the non-employee directors,
the annual cash retainers will similarly be decreased, as follows:


 * the annual cash retainer payable for Company Board-level (as opposed to
   Committee-level) service will be $27,000;
 * the annual cash retainer payable to the chairman of the Audit Committee will
   be $10,800; and
 * the annual cash retainer payable to the chairman of the Compensation
   Committee will be $9,000.

 

--------------------------------------------------------------------------------

 
 



